DETAILED ACTION
Allowable Subject Matter
Claims 1-3, 6-13, 15-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fail to singly or in combination to render obvious all the limitations of the independent claims. Xiong et al. (US 20130342949 A1) and Kim (US 20150015078 A1) are the closest prior art to the claimed invention.
Regarding claim 1, Xiong teaches a power supply system for a cellular base station, comprising: a second power supply that has an input that is configured to receive a first direct current ("DC") power signal from a first power supply, the second power supply comprising a DC-to- DC power supply that is configured to output to a radio via a cabling connection connected to an output of the second power supply a second DC power signal in response to the first DC power signal.
Kim teaches wherein the second power supply is configured to adjust a voltage of the second DC power signal as a current of the second DC power signal changes.
Xiong and Kim alone or in combination do not teach and the second power supply further comprising a current sensor that is configured to measure a current of the second DC power signal, wherein the current sensor comprises a resistance and a voltage meter that is configured to measure a voltage drop across the resistance of the particular application in combination with all the recited limitations of claim 1.
Regarding claim 8, Xiong teaches a power supply system for a cellular base station, comprising: a power supply that has an input that is configured to receive a first direct current ("DC") power signal and an output that is coupled to a radio via a cabling connection, the power supply configured to output a second DC power signal.

 Xiong and Kim alone or in combination do not teach so that at an end of the cabling connection that is remote from the power supply the second DC power signal will have a voltage that is at least 4 Volts above a nominal power signal voltage of the radio and less than a maximum power signal voltage of the radio notwithstanding variation in a current of the second DC power signal of the particular application in combination with all the recited limitations of claim 8.
Regarding claim 13, Xiong teaches a power supply system for a cellular base station, comprising: 
a second power supply that has an input that is configured to receive a first direct current ("DC") power signal from a first power supply, the second power supply comprising a DC-to- DC power supply that is configured to output to a radio via a cabling connection connected to an output of the second power supply a second DC power signal in response to the first DC power signal. 
Kim teaches wherein the second power supply is configured to adjust a voltage of the second DC power signal in response to variations in a current of the second DC power signal.
Xiong and Kim alone or in combination do not teach based on the current of the second DC power signal and based on a resistance of the cabling connection that is connected to an output of the second power supply of the particular application in combination with all the recited limitations of claim 13.
Regarding claim 17, Xiong teaches a power supply system for a cellular base station, comprising: 
a power supply that has an input that is configured to receive a first direct current ("DC") power signal and an output that is coupled to a cabling connection, the power supply configured to output a second DC power signal. 
Kim teaches wherein the power supply is configured to adjust a voltage of the second DC power signal so that at an end of the cabling connection that is remote from the power supply the second DC 
Xiong and Kim alone or in combination do not teach wherein the substantially constant voltage of the second DC power signal exceeds a nominal power signal voltage of a radio coupled to the end of the cabling connection that is remote from the power supply so as to reduce power loss in the cabling connection as compared to the power loss that occurs in the cabling connection when the DC power signal at the end of the cabling connection that is remote from the power supply is at the nominal power signal voltage of the particular application in combination with all the recited limitations of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Diab et al. (US 20080172564 A1) discloses a system and method for controlling the delivery of power to a powered device in a Power over Ethernet Broad Reach (PoE-BR) application. Cabling power loss in a PoE-BR application is related to the resistance of the cable itself. A PHY can be designed to measure electrical characteristics (e.g., insertion loss, cross talk, length, etc.) of the Ethernet cable to enable determination of the cable resistance. The determined resistance in a broad reach cable can be used in increasing a power budget allocated to a power source equipment port.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M LOUIS-FILS/               Examiner, Art Unit 2641                                                                                                                                                                                         


/CHARLES N APPIAH/               Supervisory Patent Examiner, Art Unit 2641